Citation Nr: 1046340	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  06-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable initial rating for hydradenitis.   


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel












INTRODUCTION

The Veteran had active military service from September 1981 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
hydradenitis with a noncompensable rating, effective September 
22, 2004. 

In January 2009 the Board remanded the matter in order to obtain 
any outstanding records of pertinent treatment and to schedule a 
VA examination to determine the current nature and severity of 
the Veteran's hydradenitis.  As the requested development has 
been completed, no further action to ensure compliance with the 
remand directive is required.  See Stegall v. West, 11 Vet. App. 
268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board has 
characterized that issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
an initial rating claim from a claim for an increased rating for 
disability already service-connected).  

By a September 2010 correspondence the Board asked the Veteran to 
clarify who his representative was since there was a discrepancy 
in who actually represented him.  The letter told the Veteran 
that if he did not respond within 30 days it would be assumed he 
wished to represent himself.  As of today, the Veteran has not 
responded to the September 2010 letter; therefore, the Board 
finds that the Veteran does not have representation at this time. 





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Throughout the pendency of the appeal, the Veteran's 
hydradenitis has affected less than 5 percent of total exposed 
areas and has required no more than topical therapy.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for hydradenitis 
have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the claims on appeal, the requirement of VCAA notice 
does not apply because this issue arose from contesting the 
initial assigned disability ratings for the disorder. Where a 
claim for service connection has been substantiated and an 
initial rating and effective date assigned, the filing of a 
Notice of Disagreement (NOD) with the RO's decision as to the 
assigned disability rating does not trigger additional 38 
U.S.C.A. § 5103(a) notice. In this case, because the claims for 
service connection has been substantiated, no further notice 
addressing the downstream disability rating requirement is 
necessary.

Moreover, notice was provided to the Veteran in July 2005, 
September 2005, and January 2009 correspondences.  These letters 
detailed the elements of an increased rating claim, described the 
evidence and information necessary to substantiate the claim, and 
set forth the respective responsibilities of VA and the Veteran 
in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that a claimant must be informed of the rating formulae for 
all possible schedular ratings for an applicable rating criteria.  
The Board finds that this was accomplished in the June 2006 
Statement of the Case (SOC).  Dingess also held that VA notice 
must include information regarding the effective date that may be 
assigned, and this has was expressly done in the January 2009 
letter.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran VA 
examinations in August 2005 and April 2009.  The Board finds that 
these examinations are adequate because the medical findings that 
are stated in terms conforming to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, there is a 
presumption of regularity that VA physicians and other government 
officials perform their duties correctly, fairly, in good faith, 
and in accordance with law and governing regulations.  Marsh v. 
Nicholson, 19 Vet. App. 381, 385 (2005).  The United States Court 
of Appeals for Veterans Claims (Court) has consistently held that 
the law presumes the regularity of the administrative process.  
Id.; Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the 
Board must conclude that, in the absence of any competent 
evidence to the contrary, the Veteran's prior VA examinations 
were adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  No further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that the Board 
notes that in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
the Court noted an important distinction between an appeal 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  Where 
the question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.  

By way of the October 2005 rating decision the RO granted the 
Veteran service connection and an initial noncompensable rating 
for hydradenitis (claimed as abscess on the legs/groin) effective 
September 22, 2004.  The Veteran was granted a noncompensable 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Board 
notes that prior to this appeal, the diagnostic criteria for 
evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Code 7806, were substantially revised.  Since these 
revisions were effectuated as of August 30, 2002, and the 
Veteran's claim was filed on September 22, 2004, the Board finds 
that only the new rating criteria is effective.  See 67 Fed. Reg. 
49,590 - 49,599 (2002).  The Board also notes that the 
regulations pertaining to rating skin disabilities were revised 
once again, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received prior 
to that date, those revisions do not apply in this case. 73 Fed. 
Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7806 provides for a noncompensable rating if less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12- month period.

A 10 percent rating is warranted if the eczema or dermatitis 
results in at least 5 percent, but less than 20 percent, of the 
entire body being affected, or at least 5 percent, but less than 
20 percent, of exposed areas being affected; or, if intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than 6 weeks during the past 12-month period.  

A 30 percent evaluation is assigned in cases where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
is affected; or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.
 
After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a 
compensable rating for his hydradenitis.  In order for the 
Veteran to warrant a compensable rating his hydradenitis must be 
manifested by at least 5 percent, but less than 20 percent, of 
the entire body being affected, or at least 5 percent, but less 
than 20 percent, of exposed areas being affected; or, if 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of less 
than 6 weeks during the past 12-month period.  

As noted above, one of the two ways for the Veteran to warrant a 
10 percent disability rating his hydradenitis must be manifested 
by at least 5 percent, but less than 20 percent, of the entire 
body affected, or at least 5 percent, but less than 20 percent, 
of exposed areas affected.  At the November 2004 VA examination 
his hydradenitis affected zero percent of the exposed area and 2 
percent of the whole body.  It was noted that on the right side 
it was stellate shaped and was 6 cm with a 5 cm diameter.  In 
addition, at his April 2009 VA examination the total percent of 
body area affected was less than 5 percent, it was noted to be in 
the groin area and lower abdominal wall below the abdominal skin 
fold and scattered in a few areas.  Therefore, the Board finds 
that there is no evidence his hydradenitis affected at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas.

A compensable rating may also be assigned when intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of less 
than 6 weeks during the past 12-month period.  However, at the 
Veteran's April 2009 VA examination it was indicated that the 
Veteran denied ever needing systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  His opinion 
reads as follows:  

		private data only shows that pt was Rx with rare prn
		short term topical antibiotics [cleocin cream locally, 
		however, compliance issues were questionable, no 
		active Rx ever since 4/2005 or prior to 2001]

In addition, the Board notes that the January 2009 remand 
specifically asked for the Veteran to be examined during a flare-
up; however at the examination the Veteran denied any flare-ups 
and stated that it was constantly bothersome.  The Board finds 
that the Veteran's hydradenitis does not warrant a compensable 
rating under Diagnostic Code 7806 nor does it meet the criteria 
for a compensable evaluation under any of the other applicable 
diagnostic codes.  The Veteran's hydradenitis is located on the 
lower abdominal wall below the abdominal skin fold and scattered 
in a few areas and therefore, is not on the head, face, or neck 
(Diagnostic Code 7800); also, it has not caused scars which are 
deep or limit motion and which affect an area exceeding 6 square 
inches (Diagnostic Code 7801).  The hydradenitis does not cause 
superficial scars which cover an area of 144 square inches 
(Diagnostic Code 7802), nor is it manifested by unstable scars 
(Diagnostic Code 7803).  The hydradenitis was not painful on 
examination (Diagnostic Code 7804), and did not limit the 
function of the affected part of the Veteran's body (Diagnostic 
Code 7805).  Therefore, the Board concludes that the Veteran's 
hydradenitis does not warrant a compensable rating under any of 
the rating criteria for the skin.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  The file does not show, and the Veteran has not 
alleged, that the criteria for extraschedular rating apply to the 
hydradenitis.  In addition, the April 2009 VA examiner stated 
that the Veteran denied any flare-ups and that there was no 
evidence for any concern that it could ever impact his ability to 
work. 

In sum, the Board finds that the Veteran's hydradenitis does not 
warrant a compensable rating since it is does not affect at least 
5 percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas; and 
has not required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period.  
In addition, there is no medical evidence that the Veteran's 
hydradenitis is manifested by scarring which is deep or limits 
motion and affects an area exceeding 6 square inches, causes 
superficial scarring which covers an area of 144 square inches, 
is unstable, painful on examination, or limits the function of 
the affected part of the Veteran's body.  Therefore, a 
compensable rating is not warranted. 


ORDER

An initial compensable evaluation for hydradenitis is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


